Per Curiam.

Starnes, J.
delivering the opinion.
[1.] This is an objection of which the defendant can have the benefit at the hearing, upon the merits.
If the uncertainty complained of can be made certain by the record, we will so make it. We prefer not now to pause for an examination of the record; but, if after hearing the case, we find that we cannot ascertain from the record what was the amendment referred to by the bill of exceptions, we must, of course, affirm the judgment.
Let the case proceed.